Citation Nr: 1533900	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-27 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating for two surgical scars on the right upper abdomen, based on disabling effects.

2.  Entitlement to an initial disability rating in excess of 10 percent for two surgical scars on the right upper abdomen, based on pain.

3.  Entitlement to a disability rating in excess of 10 percent for residuals of an appendectomy.

4.  Entitlement to an effective date prior to January 15, 2010 for the grant of a 10 percent disability rating for residuals of an appendectomy.

5.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The July 2010 rating decision granted service connection for two surgical scars on the right upper abdomen and assigned a noncompensable disability rating.  The rating decision also granted a 10 percent disability rating for residuals of an appendectomy, effective January 15, 2010.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In January 2014 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  

In November 2014, the Board denied an initial compensable disability rating for scars under Diagnostic Code 7805, granted a separate 10 percent disability rating for scars under Diagnostic Code 7804, and denied an effective date earlier than January 15, 2010 for the grant of a 10 percent disability rating for residuals of an appendectomy.

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a June 2015 Order, following a Joint Motion for Partial Remand (JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties agreed that there are outstanding treatment records that should be obtained and added to the record.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Specifically, in a September 2012 informal hearing presentation, the Veteran's representative indicated that he had been treated at a VA medical center in Dayton, Ohio.  These records are not in the claims file, and it does not appear that efforts have been made to obtain them.  As such, on remand, medical records from the VA medical center in Dayton, Ohio, reflecting the Veteran's treatment, should be obtained and added to the record.  

In addition, the parties agreed that the Board erred in determining that the Veteran's nausea and vomiting were rated as part of the residuals of his appendectomy, and should not be rated under Diagnostic Code 7805 as symptoms of his scars.  The Board based this conclusion on a finding that the RO, in its July 2010 rating decision, had granted entitlement to service-connection for residuals of an appendectomy which was manifested by, among other complaints, nausea and vomiting.  However, the RO had, in fact, found that the records were unclear as to whether the Veteran's nausea or gastrointestinal complaints were related to his service-connected condition.  Accordingly, in analyzing whether additional disability evaluations under Diagnostic Codes 7805 or 7804 were warranted, the Board did not provide adequate reasons or bases for finding that "[t]o separately grant additional disability evaluations for the same symptoms addressed by his disability rating for residuals of an appendectomy would constitute impermissible pyramiding."

In addition, in determining that referral of the Veteran's service-connected surgical scars for extra-schedular consideration was not warranted, the Board concluded that "the manifestations of [his] two painful scars [were] contemplated by the schedular criteria set forth in [DC] 7804" and that "no examiner has reported an exceptional disability picture with symptoms not represented in the rating."  However,  the Veteran submitted a lay statement, whereby he reported that he suffered from "cramping, itching and burning all around my abdomen and scars."  The parties found that the Board did not address the Court's previous holding that "[l]ay testimony is competent ... to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet.App. 465, 469 (1994)); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that whether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board).  

Given that it is unclear which symptoms are attributable to his scars, and which symptoms are residuals of his appendectomy, the Board finds that a medical opinion is necessary in this regard.  As such, on remand, the Veteran should be afforded a VA examination to determine the symptoms associated with the service-connected disabilities of surgical scars-specifically, the examiner should determine whether his nausea, vomiting, cramping, itching, and burning are symptoms associated with his service-connected abdominal scars. 

By way of a July 2010 rating decision, the RO granted entitlement to a 10 percent disability rating for his service-connected appendectomy residuals.  The following month, the Veteran submitted a notice of disagreement (NOD) with this decision indicating that he was "appealing last compensation decision/rating, and requesting an increase ... in addition to my recently established VA disability amount of 10%."  Later that same month, the RO sent the Veteran a notification letter indicating, among other things, that it was working on his claim for "residuals, appendectomy with sequelae of inflamed mass, abdominal cavity."  A May 2011 report of general information reflects that the Veteran called the RO "with the intent to file for increase in service-connected disabilities and to protect the date of [his] claim."  Later that same month, the RO sent the Veteran a letter noting that he "currently [has] an appeal pending for residuals, appendectomy with surgical sequelae or inflamed mass, abdominal cavity and 2 surgical scars.  Since those issues are on appeal, they cannot be included in your claim for increase." 

In this case, the Board finds that the Veteran had made his intentions clear that he wished to appeal the rating for his residuals of an appendectomy in a timely manner.  In addition, the Veteran was informed by VA that his claim for an increased disability rating was on appeal.  As such, to avoid any potential prejudice to the Veteran, the Board remands this claim for issuance of a statement of the case as to this matter.  See Bernard v. Brown, 4 Vet. App. 384 (1993), Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the Veteran's claim for entitlement to TDIU, the issue is inextricably intertwined with the claims remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Consequently, consideration of the TDIU claim must be deferred pending resolution of the other matters.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment from the Dayton, Ohio VA medical center, reflecting all treatment for the Veteran.

2.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected abdominal scars.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether nausea, vomiting, and cramping, itching, and burning described by the Veteran are symptoms associated with his service-connected abdominal scars.  

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

3.  Then, issue an SOC as to the claim for entitlement to a disability rating in excess of 10 percent for residuals of an appendectomy.  This issue should be certified to the Board only if the Veteran submits a timely and sufficient substantive appeal, and the Veteran and his representative should be informed of this fact.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




